Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-15-00349-CV

                                           Steven Mitchell GARY,
                                                  Appellant

                                                         v.

    Mary ROMAN; Gerald C. Moton, Esq.; Irene Hall, Grand Jury Foreman; and unidentified
                        Prosecutors of the 175th District Court,
                                       Appellees

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-01986
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 12, 2015

DISMISSED FOR LACK OF JURISDICTION

           Steven Mitchell Gary filed a notice of appeal on July 13, 2015, complaining of a trial court

order that denied his motion for default judgment. 1 After reviewing the clerk’s record, it appears

that no final judgment or appealable order has been rendered by the trial court. An order denying

a motion for default judgment is interlocutory. This court does not have jurisdiction to consider an



1
 The clerk’s record contains several letters to Gary from the Chief Staff Attorney of the Bexar County Civil District
Courts that state Gary’s motion for default judgment was denied by the Presiding District Judge. However, the record
does not contain a signed order.
                                                                                                        04-15-00349-CV


appeal from an interlocutory order unless it is expressly authorized by statute. Stary v. DeBord,

967 S.W.2d 352, 352 (Tex. 1998); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.

1992). No statute or rule authorizes an appeal from an order denying a default judgment.

         We ordered Gary to file a response showing cause why this appeal should not be dismissed

for lack of jurisdiction, and advised him the appeal would be dismissed if he failed to satisfactorily

respond within the time provided. See TEX. R. APP. P. 42.3(a), (c). Gary filed a response on July

29, 2015, in which he complained that the trial court clerk had failed to issue citations and failed

to serve them on the defendants. 2 However, Gary has not shown that the trial court has signed a

final judgment or appealable order. We therefore dismiss this appeal for lack of jurisdiction.


                                                             PER CURIAM




2
  The record does not reflect that Gary requested the trial court clerk to issue the citations or that he directed to whom
the citations should be delivered. See TEX. R. CIV. P. 99(a). (“[T]he clerk, when requested, shall forthwith issue a
citation and deliver the citation as directed by the requesting party.”) The clerk is not responsible for serving citation.
See id. (“The party requesting citation shall be responsible for obtaining service of the citation and a copy of the
petition.”); see also TEX. R. CIV. P. 103 (identifying persons authorized to serve process).

                                                           -2-